DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,339,635. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of the instant claims is found in the claims of U.S. Patent No. 9,339,635.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,679,276. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of the instant claims is found in the claims of U.S. Patent No. 8,679,276.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,226,601. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of the instant claims is found in the claims of U.S. Patent No. 10,226,601.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,313,601. Although the claims at issue are not identical, they are every limitation of the instant claims is found in the claims of U.S. Patent No. 8,313,601.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, and 14-22 of U.S. Patent No. 8,236,221. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of the instant claims is found in the claims of U.S. Patent No. 8,236,221.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckham (US 2005/0123702) in view of Horn (US 2007/0267128).
Beckham teaches a method of forming a non-compliant medical balloon, the method comprising: forming a fabric with longitudinal fibers and a polymeric matrix (“primary wind”), wrapping the fabric on a mandrel, coating the exterior of the wrapped mandrel with a polymeric solution, and curing the solution to form the balloon (See Figures; [0006]-[0007]; [0015]-[0025]). The fabric of Beckham reads on the instantly claimed sheet, and the wrapping of the fabric on the mandrel is an affixing step as claimed. When cured, the polymeric solution forms an outer layer which encapsulates the fibers of the fabric therein.
Beckham does not expressly disclose that the polymer is a thermally weldable polymer which is cured by heating. 
Horn teaches a method of forming a medical balloon, the method comprising providing an underlayer balloon, applying a web of fibers to the underlayer balloon, applying a matrix material to the 
It would have been obvious to one of ordinary skill in the art at the time of invention to use a thermally setting polymer for the matrix of Beckham because Horn teaches that thermally setting matrix materials were recognized in the prior art as being suitable for such a purpose (See [0010]; [0017]; [0065]).
Regarding claim 3, Beckham teaches that a polymer may be applied over the wrapped mandrel as a solution (See [0030]).
Regarding claim 4, Beckham teaches a “hoop wind” in which a hoop fiber is applied over the primary wind (See [0017]-[0018]).
Regarding claim 5, Beckham teaches that a polymeric solution is applied over the hoop wind (See [0019]; [0029]-[0030])
Regarding claim 6, Beckham teaches a step of forming an inner polymeric layer of the balloon by coating the mandrel with a polymer and curing it (See [0019]). The cured inner layer forms a tube, which meets claim 7.
Regarding claim 8, Beckham teaches a step of removing the mandrel (See [0019]).
Regarding claim 9, Beckham teaches forming the sheet as a pattern of fibers (See Figures; [0016]).
Regarding claim 11, the fibers in the balloon formed by the combination of Beckham and Horn maintain their integrity to lend support to the final product. There is no indication that any material degradation of the fibers would occur during heating, and it is reasonable to conclude that one of ordinary skill in the art would not expect any such degradation based on the teachings of Beckham and Horn. This meets the definition of “thermally compatible” provided by the applicant in paragraph [0070] of the instant specification.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beckham (US 2005/0123702) and Horn (US 2007/0267128) as applied to claim 1 above, and further in view of Sridharan (US 2005/0228427).
Beckham and Horn combine to teach a method of forming a non-compliant medical balloon, as detailed above. Beckham and Horn do not expressly disclose a step of wrapping a polymer material along the mandrel instead of coating.
Sridharan teaches a method of making a medical balloon in which a polymeric material is applied to a mandrel by winding polymeric material along a mandrel to form a tubular body (See Figures; [0007]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to use a wrapping technique instead of coating in the method of Beckham and Horn. Both wrapping (as taught by Sridharan) and coating (as taught by Beckham) were recognized in the prior art as being suitable for forming tubular layers in the production of a medical balloon. Since both techniques were recognized in the prior art as being suitable for the same purpose, the use of one technique in place of the other would have been obvious to one of ordinary skill in the art at the time of invention.

Response to Arguments
Applicant’s arguments, filed 01/12/2021, with respect to the rejection of claims 1 and 3-9 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive. The Beckham reference alone does not teach or fairly suggest a thermally weldable polymer material matrix. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Horn (US 2007/0267128) which clearly teaches that thermally weldable matrix 
Applicant's arguments with regard to the double patenting rejections have been fully considered but are not persuasive. Applicant states that Terminal Disclaimers have been submitted to overcome the rejections. However no such Terminal Disclaimers appear to have been filed. Therefore the double patenting rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARSON GROSS/Primary Examiner, Art Unit 1746